DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/27/2021 has been entered. An action on the RCE follows. 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2008/0002330 A1; hereafter Park) in view of Mautz et al (US 5476816; hereafter Mautz) and Barnes et al ( US 2008/0076688 A1 ; hereafter Barnes).


    PNG
    media_image1.png
    356
    337
    media_image1.png
    Greyscale

Regarding claim 1, Park discloses a method of manufacturing a capacitor (Fig [2 & 4], Para [0017-0037]) having an MIM structure in which a lower electrode (lower electrode 21, Para [0017]), a dielectric (dielectric 100, Para [0017-0018]) and an upper electrode (upper electrode 24, Para [0017-0018]) are laminated, the method comprising:

Park further discloses wherein an upper surface of the second dielectric layer (23) is deposited before forming of the upper electrode (24). 
But, Park does not disclose explicitly the upper surface of the first dielectric layer is cleaned by a first cleaning method, and the second dielectric layer thereafter is formed on the cleaned upper surface of the first dielectric layer, wherein an upper surface of the second dielectric layer is cleaned by a second cleaning method before forming of the upper electrode, and wherein, as compared to the first cleaning method, the second cleaning method does not easily damage the upper surface of the second dielectric layer.  
In a similar field of endeavor, Mautz discloses the upper surface of the first dielectric layer is cleaned by a first cleaning method (Fig 5-6, Col 5, lines 65-68 and col 6, lines 1-20), and the second dielectric layer thereafter is formed on the cleaned upper surface of the first dielectric layer (Fig 6-8, Col 7), wherein an upper surface of the second dielectric layer is cleaned by a second cleaning method (Fig 6-8, Col 7) before forming of the upper electrode ( since multiple cleaning method can be performed in the stacked 
Since Park and Mautz are both from the similar field of endeavor, and stack dielectric layer and cleaning process involve in the dielectric layer, the purpose disclosed by Mautz would have been recognized in the pertinent art of Park.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Park in light of Mautz teaching “the upper surface of the first dielectric layer is cleaned by a first cleaning method (Fig 5-6, Col 5, lines 65-68 and col 6, lines 1-20), and the second dielectric layer thereafter is formed on the cleaned upper surface of the first dielectric layer (Fig 6-8, Col 7), wherein an upper surface of the second dielectric layer is cleaned by a second cleaning method (Fig 6-8, Col 7) before forming of the upper electrode ( since multiple cleaning method can be performed in the stacked dielectric layers, Thus it is obvious that, before forming upper electrode second dielectric layer can be cleaned)” for further advantage such as to have cleaner surface to deposit another layer and smoother surface.
But, Park and Mautz does not disclose explicitly wherein, as compared to the first cleaning method, the second cleaning method does not easily damage the upper surface of the second dielectric layer.  
In a similar field of endeavor, Barnes discloses wherein, as compared to the first cleaning method, the second cleaning method does not easily damage the upper surface of the second dielectric layer (Para [0246-0247]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Park, Mautz in light of Barnes c wherein, as compared to the first cleaning method, the second cleaning method does not easily damage the upper surface of the second dielectric layer (Para [0246-0247])” for further advantage such as efficiently cleaning dielectric layer with reduces damages in the cleaning process.

Alternate Rejection:

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2010/0207243 A1; hereafter Kim) in view of Mautz et al (US 5476816; hereafter Mautz) and Barnes et al ( US 2008/0076688 A1 ; hereafter Barnes).

    PNG
    media_image2.png
    230
    512
    media_image2.png
    Greyscale


Regarding claim 1, Kim discloses a method of manufacturing a capacitor (Fig 1, Para [0034-0037]) having an MIM structure in which a lower electrode (Fig 1, lower electrode 210, Para [0037]), a dielectric ( dielectric layer 240, Para [ 0039]) and an upper electrode (Fig 1, upper electrode 250, Para [0037]) are laminated, the method comprising:
forming the dielectric by laminating a plurality of times (240) on an upper surface of the lower electrode (210); and forming the upper electrode (250) on an upper surface of the dielectric (240), wherein the dielectric includes a first dielectric layer (first dielectric 221, Para [ 0040]) which is formed on  the upper surface of the lower electrode (210), and a second dielectric layer ( second dielectric 230,Para [ 0041]) which is formed on an upper surface of the first dielectric layer (221) and is in contact with the upper electrode (250),  wherein, in the forming of the dielectric (240).
Kim further discloses wherein an upper surface of the second dielectric layer (230) is deposited before forming of the upper electrode (250). 
But, Kim does not disclose explicitly the upper surface of the first dielectric layer is cleaned by a first cleaning method, and the second dielectric layer thereafter is formed 
In a similar field of endeavor, Mautz discloses the upper surface of the first dielectric layer is cleaned by a first cleaning method (Fig 5-6, Col 5, lines 65-68 and col 6, lines 1-20), and the second dielectric layer thereafter is formed on the cleaned upper surface of the first dielectric layer (Fig 6-8, Col 7), wherein an upper surface of the second dielectric layer is cleaned by a second cleaning method (Fig 6-8, Col 7) before forming of the upper electrode ( since multiple cleaning method can be performed in the stacked dielectric layers, Thus it is obvious that, before forming upper electrode second dielectric layer can be cleaned).
Since Kim and Mautz are both from the similar field of endeavor, and stack dielectric layer and cleaning process involve in the dielectric layer, the purpose disclosed by Mautz would have been recognized in the pertinent art of Kim.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kim in light of Mautz teaching “the upper surface of the first dielectric layer is cleaned by a first cleaning method (Fig 5-6, Col 5, lines 65-68 and col 6, lines 1-20), and the second dielectric layer thereafter is formed on the cleaned upper surface of the first dielectric layer (Fig 6-8, Col 7), wherein an upper surface of the second dielectric layer is cleaned by a second cleaning method (Fig 6-8, Col 7) before forming of the upper electrode ( since multiple cleaning method 
But, Kim and Mautz does not disclose explicitly wherein, as compared to the first cleaning method, the second cleaning method does not easily damage the upper surface of the second dielectric layer.  
In a similar field of endeavor, Barnes discloses wherein, as compared to the first cleaning method, the second cleaning method does not easily damage the upper surface of the second dielectric layer (Para [0246-0247]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kim, Mautz in light of Barnes teaching “c wherein, as compared to the first cleaning method, the second cleaning method does not easily damage the upper surface of the second dielectric layer (Para [0246-0247])” for further advantage such as efficiently cleaning dielectric layer with reduces damages in the cleaning process.

Regarding claim 2, Kim, Mautz and Barnes discloses the method according to claim 1, Barnes discloses wherein the second
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kim, Mautz in light of Barnes teaching “wherein the second.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2010/0207243 A1; hereafter Kim) in view of Mautz et al (US 5476816; hereafter Mautz) and Barnes et al ( US 2008/0076688 A1 ; hereafter Barnes) as applied claims above and further in view of Takemura et al ( US 2016/0282673 ; hereafter Takemura).

Regarding claim 3, Kim, Mautz and Barnes discloses the method according to claim 1, But, Kim, Mautz and Barnes does not disclose explicitly wherein the first cleaning method is at least one of a jet cleaning method and a dual fluid cleaning method.  
In a similar field of endeavor, Takemura discloses wherein the first cleaning method is at least one of a jet cleaning method and a dual fluid cleaning method (Para [0112]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kim, Mautz and Barnes in light of Takemura teaching “wherein the first cleaning method is at least one of a jet cleaning method and a dual fluid cleaning method (Para [0112])” for further advantage such as efficiently cleaning dielectric layer with control thickness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2010/0207243 A1; hereafter Kim) in view of Mautz et al (US 5476816; hereafter Mautz) and Barnes et al ( US 2008/0076688 A1 ; hereafter Barnes) as applied claims above and further in view of  Ronay et al ( US 5968280 ; hereafter Ronay).

Regarding claim 4, Kim, Mautz and Barnes discloses the method according to claim 1, But, Kim, Mautz and Barnes does not disclose explicitly wherein the first cleaning method generates relatively higher impact force on attached particles than does the second cleaning method.
In a similar field of endeavor, Ronay discloses wherein the first cleaning method generates relatively higher impact force on attached particles than does the second cleaning method (Col 4, lines 55-68).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kim, Mautz and Barnes in light of Ronay teaching “wherein the first cleaning method generates relatively higher impact force on attached particles than does the second cleaning method (Col 4, lines 55-68)” for further advantage such as efficiently cleaning dielectric layer with control thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898